MUTUAL RELEASE AND AGREEMENT TO TERMINATE STOCK ISSUANCE

 

This Mutual Release (this “Mutual Release”) is dated March 23, 2016, and is
given by and between EliteSoft Global, Inc., a Delaware corporation, and its
directors, officers, advisors and employees (collectively “EliteSoft”) and Tech
Associates, Inc., and its director, officer and employee, Richard Chiang
(collectively “Tech”), hereinafter collectively referred to as, “the Parties”.

 

WHEREAS, on May 1, 2015, the Board of Directors for EliteSoft and its majority
shareholder approved the engagement of Tech as its corporate advisor to assist
in its ‘going public’ strategy (the “Consulting Agreement”). The initial term of
the Consulting Agreement was for six months, with an option for ongoing
continuity of service. The parties had agreed to monthly compensation of $2,000
per month and the issuance of 250,000 shares of restricted common stock with
piggyback registration rights on any registration statement, payable on October
1, 2015 (the “Tech Shares”). The Tech Shares were issued on October 1, 2015. The
Consulting Agreement was disclosed on Form 8-K with the United States Securities
and Exchange Commission (the “Commission”) on October 20, 2015, and the Tech
Engagement was attached as Exhibit 10.3 thereto.

 

WHEREAS, on February 16, 2016, Tech terminated the Consulting Agreement. The
termination notice is incorporated and merged herein, and is attached hereto as
Exhibit A (the “ Letter of Termination”) and had requested in writing to cancel
the Tech Shares.

 

WHEREAS, the Parties have agreed to this Mutual Release, which includes, as
consideration, a release by EliteSoft in consideration of the cancellation of
the Tech Shares as requested in the Letter of Termination.

 

NOW THEREFORE, the Parties agree as follows:

 

1.                   Release by EliteSoft. EliteSoft, in consideration of the
cancellation of the Tech Shares, hereby discharges, acquits and forever releases
Tech from any and all damage claims, demands, accounts, actions, proceedings and
sums of money that it, at any time, has had or has or that it, or its assigns,
designees or creditors can or may have against Tech by reason of any fact,
circumstance, event, condition, transaction or occurrence, whether known or
unknown, up to and including the date of execution of this Mutual Release
related, in any way to the performance under the Consulting Agreement.

 

2.                   Release by Tech. Tech, in consideration of the release by
EliteSoft, above, releases, acquits and forever discharges EliteSoft from any
and all damage claims, demands, accounts, actions, proceedings and sums of money
that it, at any time, has had or have or that its assigns, designees or
creditors can or may have against EliteSoft by reason of any fact, circumstance,
event, condition, transaction or occurrence, whether known or unknown, up to and
including the date of execution of this Mutual Release.

 

3.                   Cancellation of Tech Shares. As further consideration of
the release herein, Tech has agreed to terminate any and all rights, title or
interest in the Tech Shares. Tech appoints EliteSoft as its limited power of
attorney to take any and all necessary action with the Commission and/or its
transfer agent in effectuating the cancellation of the Tech Shares. The shares
shall be cancelled by EliteSoft as of the date of this Mutual Release.

 

 

 

 



 



-1- 

 

4.                   Miscellaneous. (a) This Mutual Release shall be effective
as of the date when both parties have duly executed this Mutual Release by
signing in the spaces below; (b) This Mutual Release may be executed in
counterparts, each of which shall constitute an original copy of this Mutual
Release once all Parties have executed at least one such counterpart, and one
(or more) fully executed original Mutual Release(s) may be assembled from all
such counterparts; (c) For the purposes of this Mutual Release, a facsimile copy
of this Mutual Release, include the signatures of the Parties, shall be deemed
an original; and (d) the Parties agree to the filing of this Release with the
Commission.

 

 

APPROVED:

  

ELITESOFT GLOBAL, INC.

 

/s/Swee Seong “Eugene” Wong

Swee Seong “Eugene” Wong

Chief Executive Officer

  

TECH ASSOCIATES, INC.

 

/s/Richard Chiang

Richard Chiang

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-2- 

 

 

 



 EXHIBIT A

  

 

 

 

 



-3- 

 



[image_1.jpg]

-4- 

